 1
                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   ISIDRO S. G.,1                          ) Case No. 2:18-cv-04284-JDE
                                             )
12                                           )
                        Plaintiff,           ) JUDGMENT
13                                           )
                   v.                        )
                                             )
14                                           )
     NANCY A. BERRYHILL, Acting
                                             )
15   Commissioner of Social Security,        )
                                             )
16                                           )
                        Defendant.           )
17                                           )
18
19         In accordance with the Memorandum Opinion and Order filed herewith,
20         IT IS HEREBY ADJUDGED that that the decision of the
21   Commissioner of Social Security is affirmed and this matter is dismissed with
22   prejudice.
23   Dated: March 28, 2019                        ______________________________
                                                  JOHN D. EARLY
24                                                United States Magistrate Judge
25
26   1
      Plaintiff’s name has been partially redacted in accordance with Fed. R. Civ. P.
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration
     and Case Management of the Judicial Conference of the United States.
28
